Case 3:20-cv-07811-RS Document 15 Filed 11/25/20 Page 1 of 19

DEMOCRATIC PARTY; FILED
REPUBLICAN PARTY;

ADESIJUOLA OGUNJOBI; NOV 25 copa
MEMBERS OF THE CLASS AND SUBCLASSES ausan

AND THOSE SIMILARLY SITUATED CLERK. U.S DISTAICT OOPRT

NORTHERN DISTRICT OF CALIFORNIA
{list of counsel continued below]

UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA
Case No. 3:20-cv-07811-VC
MEMORANDUM OF POINTS
AND AUTHORIY IN SUPPORT
OF MOTION TO INTERVENE
PLAINTIFFS, TOKS BANC CORP ET AL
V.
Approximately 69,370 Bitcoin (BTC), Date: December 3, 2020
Bitcoin Gold (BTG), Time: 9:00 a.m.
Bitcoin SV (BSV), and Bitcoin Cash (BCH) Judge: Hon. Vince Chhabria

seized from 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbh,

DEFENDANTS.

 
Case 3:20-cv-07811-RS Document 15 Filed 11/25/20 Page 2 of 19

TABLE OF CONTENTS

TABLE OF AUTHORITIES......ccccscsssssssssesssnscssssessssesscsssnsesssessaseessecssscesanssesteccasessuesssunessueesansecaensuatecersenseesseeens iv
FACTUAL BACKGROUND. ....0...c:cscs:scssessssesseesessvecsnsecucecseseesteqsuseesueceeneesuscsassossnseesasseesessssessseessnsiessearssesssessess 1
A.  Toks Banc Corp et al Established Platform. .................cccceceeceeeeeeeeeeneeee ee seesees 2

B. $2.5 Billion Cash Offer Submitted To United States Attorney’s Office Northern
District of California... cc cssscssssseccceesscesecnseeseeeessteesscnssesseesssseessasssesnseseessnneeneenatves 2
ARGUMENT... 0.0: ccececece eee eensceeeessseseenetscestsesscassnessaceasasecsacsaesceaseaesceeeatecesseasasisseseeetatensees 3

I. Plaintiffs/Buyers are Entitled to Intervene as of Right Pursuant to Federal Rule of

Civil Procedure 24(a).........ccccceecencnce setts eee neee snes eee ee nee ee eee en cesta sees eesene eee neeaeeeeees 3
A. This Motion To Intervene is Timely.................ccccceseececceeeeeeeeerseeneeeenenensaes 4

B.  Plaintiffs/Buyers have a protectable interest to submit offer to pay $2.5 billion..... 5
C. The disposition of this case may impair or impede the Plaintiffs/Buyers’ ability to

protect their interests and the interests of class memberS...................ceseeeeeeeees 6
D. Plaintiffs/Buyers’ interests may not be adequately represented by the Government
and will not be adequately represented by Defendant(s) if any...................:00008 7
II. Inthe Alternative, the Plaintiffs/Buyers Should Be Granted Leave for Permissive
Intervention Under Federal Rule of Civil Procedure 24(b)...............2cceceeeeeeeeerees 9
CONCLUSION. .........ccccccececcenenenenene rene ee bene ee neeenenenenenen eee eee nen se eaeeeaeaeneneeeceseee ets 11
Case 3:20-cv-07811-RS Document 15 Filed 11/25/20 Page 3 of 19

TABLE OF AUTHORITIES
CASES
Forest Conservation Council v. U.S. Forest Service, 66 F.3d 1489, 1493 (9th Cir.
United States v. City of Los Angeles, 288 F.3d 391, 397-98 (9th Cir. 2002) ............c. eee ee eee 4
Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998) 2.0... ......ccccccc cece ee eeeeneeceesenenenesss 4
State of Alaska v. Suburban Propane Gas Corp., 123 F.3d 1317, 1319 (9th Cir. 1997)............ 4
United States v. Oregon, 913 F.2d 576, 588 (9th Cir. 1990), cert denied, 501 U.S. 1250 (1991)..4
Dilks v. Aloha Airlines, 642 F.2d 1155, 1156 (9th Cir. 1981)...... 0. cece ee ee sence eneneeen tees 4
Natural Resources Defense Council, Inc. v. Gutierrez, 2007 WL 1518359 at *14 (N.D.Cal. May
22, 2007) 2... ee eesc cece rene ne ee eee eee ne nee een eee eA bees es ee Re Rene ne tenses ee eeLe bebe EEDA RSEOEO SOSH EES 4
United States v. Oregon, 745 F.2d 550, 552 (9th Cir. 1984......... ccc cece ce ecee cence eneeeeaeeee ents 4
United States v. Alisal Water Corp., 370 F.3d 915 (9th Cir. 2004.1... 00... c cece cc ecseee essen ones 5
Southwest Center for Biological Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001) ............ 5
Greene v. United States, 996 F.2d 973, 976 (9th Cir. 1993)... 0.0.0.0... ecce cece cece een eeeeeueneeeneas 5
Sierra Club v. EPA, 995 F.2d 1478, 1484 (9th Cir. 1993)... 0... cee ce cece ec ee ects eeeneeeeeenees 6
Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525, 528 (9th Cir. 1983) ......... cece eset eee eee seen 6
Animals, Inc. v. Norton, 322 F.3d 728, 735 (D.C.Cir. 2003)........... ccc eceeeeeeeceeeceeseenenee seen 6
Sagebrush Rebellion, Inc. v. Hodel, 790 F.2d 760 (9th Cir. 1986)............... eee eee ceeeee eee eneeeee 6
Chiles v. Thornburgh, 865 F.2d 1197, 1214 (11th Cir. 1989)....0. 0. cece eee ee nee ne erence 6
Trbovich v. United Mine Workers of America, 404 U.S. 528, 538 n.10 (1972)............. cece ee ees 8
Sierra Club v. Espy, 18 F.3d 1202, 1208 (Sth Cir. 1994)... cece ccee cece ee eeeeeeeneneneneees 8
County of Fresno v. Andrus, 622 F.2d 436, 438-39 (9th Cir. 1980)....... 0.2... cccee eee eeneeeen enone 8
Natural Resources Defense Council, Inc. v. Costle, 561 F.2d 904, 912 (D.C. Cir. 1977) .......... 8
Fund for Animals, Inc. vy. Norton, 322 F.3d 728, 736 (D.C. Cir. 2003)..............cceeeeecceeeeeeees 9

Natural Resources Defense Council, Inc. v. United States Nuclear Regulatory Comm’n, 578 F.2d
1341, 1345-46 (10th Cir. 1978)....... cece cee ce cece cece nee e cece ee enee ee nen ence eneneenenenaeeeaenn sensors 9
Case 3:20-cv-07811-RS Document 15 Filed 11/25/20 Page 4 of 19

AFL-CIO, Local 283 v. Scofield, 382 U.S. 205, 217 0.10 (1965)......... cc cc cceeee ee eeeeeveeeeeeeens 9
SEC v. U.S. Realty & Improvement Co., 310 U.S. 434, 459 (1940)... 0... cece cece nese ee eeee enews 9
N.W. Forest Res. Council v. Glickman, 82 F.3d 825, 839 (9th Cir. 1996)...............cceeee nena eee 9
Keith v. Volpe, 858 F.2d 467 (9th Cir. 1988)..... 0... ec cece sees eee eeeeeeneeenenenenesnseen sass 10
Sierra Club v. EPA, 995 F.2d 1478, 1483 (9th Cir. 1993). 2.0.0... cece se see ec eee ne nee cceense sense cues 10
STATUTES

18 U.S.C. §§ 981(a)(1)(A), 981 (a)CE)(C), 98100)... cece ccc cece cen ececeeeeeereeenenenenees 1
21 U.S.C. § 881(a)(6)..... ccc cec cece cence ene eee enone ae eec ene n ee eee eeesececeseseceseeesteneneneneneaeneneens 1
OTHER AUTHORITIES

Fed. R. Civ. P. 24... 0. cccccccccecc eee eeereneeeeeeeeeeneeeeneeeseaeseeeeeesesereertereneeeeneneeeees passim
Case 3:20-cv-07811-RS Document 15 Filed 11/25/20 Page 5 of 19

FACTUAL BACKGROUND

United States of America (“Plaintiff”) filed complaint pursuant to judicial forfeiture
action, as authorized by 18 U.S.C. §§ 981(a)(1)(A), 981(a)(1 (C), 981(b), and 21 U.S.C. §
881(a)(6), involving the seizure of the following property 69,370.22491543 Bitcoin (BTC),
69,370.10730857 Bitcoin Gold (BTG), 69,370.10710518 Bitcoin SV (BSV), and
69,370.12818037 Bitcoin Cash (BCH) seized from
1HQ3Go3ggs8pFnXuH VHRytPCq5fGG8Hbh, Defendant.

A class action to declare Coronavirus aka COVID-19, the first virus of its kind with no
disease since all viruses cause diseases to declare it bogus, fraud was filed on June 1, 2020 with
the United States District Court Eastern District of Virginia Richmond Division and was
assigned this number 3:20-CV-393-HEH. Order was issued June 9, 2020 to dismiss! without due
process. Notice of Appeal filed followed by Motion to Stay and later Motion to Reverse on
grounds the order was frivolous, lacks any academic elements, failed to demonstrate evidence
COVID-19 is real with any relevant documents to support such validation and order is laced with
racism and total bigotry due to the judge assigned to the case engaged in personal attack and
misconception and total disregard for the rule of law and civil liberty which ironically COVID-
19 has done in the United States and across the globe. The order was also issued to suppress
compelling evidence presented inside the complaint to declare COVID-19 bogus. The current

election fiasco is caused by COVID-19 scam, period. For the first time in the history of United

 

* Order issued stated class action could be refiled on another time meaning complaint dismissal does not have the
typical “with prejudice” or “without prejudice.” It is important that Defendants typically files Motion To Dismiss
when summons served, however such motion is not absolute meaning filing motion to dismiss is not automatic,
such motion can be denied which makes the order to dismiss the class action without defendants being served and
filing their own motion to dismiss is “bizarre.” Even complaint dismissed on basis of motion to dismiss can be
appealed and remanded back to lower court for prosecution. Also, when amendment to the complaint is filed, we
will waive summons service because we need to prosecute this COVID-19 challenge in court.
Case 3:20-cv-07811-RS Document 15 Filed 11/25/20 Page 6 of 19

States election, election 2020 restricted voters and allegations of frauds that are very difficult to
prove emerged due to COVID-19 scam. The COVID-19 guidelines are typical delusions,
paranoia and bigotry’ at its worst. All documents filed with the United States Court of Appeals
For the Fourth Circuit with assigned case number 20-1688.
A. Toks Banc Corp et al Established Platform
Toks Banc Corp et al set up a website to raise capital and even solicited attorneys to take
on the prosecution, however it takes money to challenge the COVID-19 scam which ironically,
the scammers behind COVID-19 have raised capital, continue to pay the media to manipulate
global community via constant barrage of articles about how many people are getting infected
and dying when all along it is perfectly normal for people to get sick and die. Also Toks Banc
Corp has pending facility that needs to be accessed with legal assistants and others including its
global bond offering.
B. $2.5 Billion Cash Offer Submitted To United States Attorney’s Office NDC
On November 9, 2020 emails sent to seven AUSA at United States Attorney’s Office
NDC with accompanying documents to pay $2.5 billion in cash for the assets. Also due to United
States is a party in the class action in Virginia, it was established account will be opened with
entity in cryptocurrencies business where one can deposit, trade, borrow using the
cryptocurriencies as collateral. To cut the long story short, account was established on behalf of
United States using Adesijuola Ogunjobi’s personal details, email and password of an account
opened with a cryptocurrencies entity obtained which was later disclosed to the office of U.S.

Attorney in San Francisco. Request was made to deposit all assets (cryptocurrencies) and allow

 

” 6 Feet Social Distancing originated from the era of slavery when white slave owners and non-slave owners used
to tell black slaves to keep their distance when they talked to them which validates the assertion there’s no
scientific data to support social distancing is effective curbing infectious diseases especially a “phantom” virus
(COVID-19).
Case 3:20-cv-07811-RS Document 15 Filed 11/25/20 Page 7 of 19

3,083 bitcoins to act as collateral against the $25,000,000 loan since loan document was signed
and time to deposit assets to serve as collateral in order to close and $25,000,000 wired. The
instruction to the United States Attorney’s Office NDC is to allow the deposited assets (which
United States is party) be used to borrow the $25,000,000 in order to start the process. It was
never an intention to get such assets for nothing due to the commitment to pay $2.5 billion in
cash via the $5 trillion credit facility. There’s no response, nor do any of the assistant U.S.
Attorneys responded, the very officers of the court sworn to protect and defend United States.
ARGUMENT
I. Plaintiffs/Buyers are Entitled to Intervene as of Right Pursuant to Federal

Rule of Civil Procedure 24(a)

Federal Rule of Civil Procedure 24(a) states in relevant part:

On timely motion, the court must permit anyone to intervene who . . . (2) claims
an interest relating to the property or transaction that is the subject of the action,
and is so situated that disposing of the action may as a practical matter impair or
impede the movant’s ability to protect its interest, unless existing parties
adequately represent that interest.

The Ninth Circuit applies a four part test for determining if an applicant has a right to
intervene under Rule 24(a): (1) the motion must be timely; (2) the applicant must assert a
‘significantly protectable’ interest relating to property or a transaction that is the subject matter
of litigation; (3) the applicant must be situated so that disposition of action may as a practical
matter impair or impede the interest; and (4) the applicant’s interest must be inadequately
represented by the parties. See, e.g., Forest Conservation Council v. U.S. Forest Service, 66 F.3d
1489, 1493 (9th Cir. 1995). There is “‘[a] liberal policy in favor of intervention [which] serves

both efficient resolution of issues and broadened access to the courts.’” United States v. City of
Case 3:20-cv-07811-RS Document 15 Filed 11/25/20 Page 8 of 19

Los Angeles, 288 F.3d 391, 397-98 (9th Cir. 2002)(citations omitted). The purpose of this liberal
interpretation is to involve “as many apparently concerned persons as is compatible with
efficiency and due process.” Forest Conservation Council, 66 F.3d at 1496; Donnelly v.
Glickman, 159 F.3d 405, 409 (9th Cir. 1998) (“[W]e are guided primarily by practical and
equitable considerations. We generally interpret the requirements broadly in favor of
intervention.”). 2 Plaintiffs/Buyers satisfy each prong of this test and therefore should be
permitted to intervene as of right to pay $2.5 billion in cash and allow assets to be deposited due
to it takes 24 hours to transfer the $25,000,000 corporate account at a reputable financial

institution pending’ the payment of the $2.5 billion via $5 trillion credit facility.

A. This Motion to Intervene is timely. Under the test applicable in this Circuit,
timeliness is evaluated based on (i) the stage of the proceedings, (ii) the prejudice to the other
parties, and (iii) the reasons for and length of delay, if any. See, e.g., State of Alaska v. Suburban
Propane Gas Corp., 123 F.3d 1317, 1319 (9th Cir. 1997); United States v. Oregon, 913 F.2d
576, 588 (9th Cir. 1990), cert denied, 501 U.S. 1250 (1991). Nevertheless, “[t]imeliness is a
flexible concept.” Dilks v. Aloha Airlines, 642 F.2d 1155, 1156 (9th Cir. 1981). Indeed, a motion
to intervene may be timely even where “the litigation has entered a new stage, where the would
be intervenor’s rights would be jeopardized.” See Natural Resources Defense Council, Inc. v.
Gutierrez, 2007 WL 1518359 at *14 (N.D.Cal. May 22, 2007) (citing United States v. Oregon,

745 F.2d 550, 552 (9th Cir. 1984)).

B. Plaintiffs/Buyers have a protectable interest to submit offer to pay $2.5 billion since

this is not an offer to acquire assets for nothing, request assets deposited to account, notify

 

3 “Pending” can be interpreted as United States Attorney’s Office NDC is not strapped for cash nor it would result
in adverse impact if such deposit of assets made and part pledged to secure $25 million loan. The entity that
offered $2.5 billion is raising capital via the largest global bond offering that makes $5 trillion a drop in the ocean.
$2.5 billion is like a drop from the sky (no one will notice). So, U.S, Attorney’s Office NDC can afford to wait.

4
Case 3:20-cv-07811-RS Document15 Filed 11/25/20 Page 9 of 19

United States Attorney’s Office NDC to file Notice with United States Court of Appeals For the
Fourth Circuit $2.5 billion cash offer received to purchase assets and Plaintiffs of the class action
pending before the courts in Virginia have secured $25,000,000 in cash (“Loan”) from Lender to
start pre-trial to prosecute the global class action which will cost $2 billion to $4 billion, not

$25,000,000. Besides U.S. Attorneys don’t have any authority whatsoever to question Plaintiffs’

right to challenge COVID-19 in the court of law due to civilized people seek relief in the court of
law and the outcome is not _at the issue, the right to go to court and it takes money and the

money is not a “fantasy” any party can claim it is in any court. Money is real and people spend
money. Raising money cannot be limited to certain group of people. United States Attorney’s
Office NDC or any legal authority that can act on behalf of the United States have never
presented any evidence COVID-19 is real and the only way to find out is for defendants of the
class action pending before district court in Virginia is to show up in court with their counsels to
dispute COVID-19 is a fraud and another tool to engage in HUMAN DOMINATION. “An
applicant for intervention has a significantly protectable interest if the interest is protected by law
and there is a relationship between the legally protected interest and the any party’s claims[,]”
United States v. Alisal Water Corp., 370 F.3d 915 (9th Cir. 2004), but “[w]hether an applicant
for intervention demonstrates sufficient interest in an action is a practical, threshold inquiry [and]
[nJo specific legal or equitable interest need be established[,]” Southwest Center for Biological
Diversity v. Berg, 268 F.3d 810, 818 (9th Cir. 2001) (citing Greene v. United States, 996 F.2d
973, 976 (9th Cir. 1993)). Because the interest requirement is “primarily a practical guide to
disposing of lawsuits by involving as many apparently concerned persons as is compatible with
efficiency and due process[,]” City of Los Angeles, 288 F.3d at 398, “[i]t is generally enough that

the interest is protectable under some law, and that there is a relationship between the legally
Case 3:20-cv-07811-RS Document 15 Filed 11/25/20 Page 10 of 19

protected interest and the claims at issue[,]” Sierra Club v. EPA, 995 F.2d 1478, 1484 (9th Cir.
1993); see also Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525, 528 (9th Cir. 1983)
(intervenor’s interest need not be protected by statute put at issue by complaint so long as it is
protected by law and relates to claim). That relationship requirement is met where “resolution of
plaintiffs claim actually will affect the applicant.’” City of Los Angeles, 288 F.3d at 398

(quotation omitted).

C. The disposition of this case may impair or impede the Plaintiffs/Buyers’ ability to
protect their interests and the interests of class members. To show impairment of interests for
the purposes of Rule 24(a)(2), a proposed intervenor need show only that the disposition of an
action “may as a practical matter,” impede the intervenor’s ability to protect its interests in the
subject of the action. Fed. R. Civ. P. 24(a)(2) (emphasis added). In evaluating this question “the
court is not limited to consequences of a strictly legal nature.” Forest Conservation Council, 66
F.3d at 1497-98. Where the relief sought by the Plaintiff would have direct, immediate and
harmful impact on a third party’s interests, that adverse impact is sufficient to satisfy Rule
24(a)(2). Fund for Animals, Inc. v. Norton, 322 F.3d 728, 735 (D.C.Cir. 2003); Sagebrush
Rebellion, Inc. v. Hodel, 790 F.2d 760 (9th Cir. 1986); see also Chiles v. Thornburgh, 865 F.2d
1197, 1214 (11th Cir. 1989) (“Where a party seeking to intervene in an action claims an interest
in the very property and very transaction that is the subject of the main action, the potential stare

decisis effect may supply that practical disadvantage which warrants intervention as of right”).

United States like all other countries across the globe are under siege here and from total
disregard of civil liberty based on the very virus that does not exist. The brainwash is
extraordinary like a cult. The paranoia is beyond paranoia where government officials will never

get enough of illegal orders issued on a mere of bogus press releases the rate of COVID-19
Case 3:20-cv-07811-RS Document 15 Filed 11/25/20 Page 11 of 19

infection is “surging.” COVID-19 is now a “felony” with no statutes. Statutes are designed to
prosecute and exonerate. Any party can be accused of be “positive” of COVID-19 and labelled
as carrier spreading the virus which is bogus as outlined inside the original complaint filed.
Diseases don’t spread, people get sick. If diseases spread like the bogus COVID-19 as the
scammers with the help of media claimed, every individual on this planet will be afflicted with
every disease that exists today which is not the case. Intervention of right is warranted that
allows Plaintiffs/Buyers to purchase the assets for $2.5 billion in order to justify the $25,000,000
loan secured with future deposits of the assets with lender which allow the $25,000,000 loan to
start the preliminary process to prosecute the class action to return sanity back to global

»5 (vaccines) being prepared for sale across the globe are just as

community. The “toxins
fraudulent as COVID-19. Vaccine products are not absolute and no guarantee the vaccines will
terminate the virus like HIV vaccine still undergoing development after decades of trial and

research. The pending global class action is to poke holes into the legitimacy of COVID-19.

D. Plaintiffs/Buyers’ interests may not be adequately represented by the
Government and will not be adequately represented by Defendant(s) if any. The requirement
under Federal Rule of Civil Procedure 24(a)(2) to show inadequate representation “‘is satisfied if

the applicant shows that representation of his interest ‘may be’ inadequate: and the burden of

 

“The “felony” is used to describe how people are getting arrested for violation of COVID-19. Due to enormous
testing of COVID-19 which is so clandestine and no one can actually challenge it, it is difficult for any party to
exonerate themselves. People have been arrested for going to work based on COVID-19 bogus virus. A Mayor and
Judge in El Paso engage in a standoff when judge issued illegal order to shut down businesses and Mayor refused
to enforce because people are now dealing with extreme poverty and needs to make a living. Even felons have
rights, no one has rights under bogus COVID-19. We’re now in court under class action. We’re wondering how
would judges feel if the courts and paychecks are shut down and no way to pay mortgages and other utilities?

* The trial of COVID-19 vaccines on human volunteers as opposed to animals in Brazil has caused deaths and such
trial suspended. Any vaccines being promoted to cure COVID-19 is a scam being protected by governments. Please
see “True or False” on the website at www.toksbancorpetal.com for such description how the manufacturers of
bogus COVID-19 virus vaccines will make trillions at the expense of global community.

7
Case 3:20-cv-07811-RS Document15 Filed 11/25/20 Page 12 of 19

making that showing should be treated as minimal.” 7rbovich v. United Mine Workers of
America, 404 U.S. 528, 538 n.10 (1972) (citation omitted); Sagebrush Rebellion, 713 F.2d at
528. The Ninth Circuit offers three factors to use in evaluating the adequacy of such a
demonstration. A court must assess whether “the interests of a present party to the suit are such
that it will undoubtedly make all of the intervenor’s arguments[;]” whether “the present party is
capable of and willing to make such arguments[;]” and whether “the intervenor would not offer
any necessary element to the proceedings that the other parties would neglect.” County of

Fresno, 622 F.2d at 438-39 (emphasis added).

Plaintiffs/Buyers’ interests here include protecting the economic interests and legal rights
of class members with respect to revival of global economy under Global Stimulus as outlined
on the Website at www.toksbancorpetal.com for public review including jobs creation,
eliminating restrictions of movements of humans which is totally unnatural (irony they want
people to be safe, they engage in guidelines that are unnatural), and policy at issue in this suit.’
Interests are directly opposed to those of Plaintiff — and hence it is self-evident that Plaintiff will

not adequately represent the Plaintiff-Intervenors’ interests.

Moreover, Plaintiffs/Buyers’ private party interests may differ from those of a federal
agency — federal agencies must represent not only their own narrow interests in a matter, but also
the public interest more broadly. This private interest — public interest distinction has been
sufficient to justify intervention in many other cases. See, e.g., Sierra Club v. Espy, 18 F.3d
1202, 1208 (Sth Cir. 1994); County of Fresno v. Andrus, 622 F.2d 436, 438-39 (9th Cir. 1980);
Natural Resources Defense Council, Inc. v. Costle, 561 F.2d 904, 912 (D.C. Cir. 1977); Forest
Conservation Council, 66 F.3d at 1499 (nothing that a government agency was “required to

represent a broader view than the more narrow, parochial interests of” the intervenors),; Fund for
Case 3:20-cv-07811-RS Document 15 Filed 11/25/20 Page 13 of 19

Animals, Inc. v. Norton, 322 F.3d 728, 736 (D.C. Cir. 2003); Natural Resources Defense
Council, Inc. v. United States Nuclear Regulatory Comm’n, 578 F.2d 1341, 1345-46 (10th Cir.

1978).

Il. In the Alternative, the Plaintiffs/Buyers Should Be Granted Leave for
Permissive Intervention Under Federal Rule of Civil Procedure 24(b)

Federal Rule of Civil Procedure 24 contemplates two forms of intervention —
intervention of right and permissive intervention — and a court may grant an intervenor’s motion
on either basis, Int’] Union, United Auto., Aerospace, & Agric. Implement Workers of Am. AFL-
CIO, Local 283 v. Scofield, 382 U.S. 205, 217 n.10 (1965). Regarding the latter basis, Rule 24(b)
provides “on timely motion, the court may permit anyone to intervene who .. . has a claim or
defense that shares with the main action a common question of law or fact.” In the Ninth Circuit,
the prerequisites for permissive intervention under Rule 24(b) are whether: (1) the applicant has
independent grounds for jurisdiction; (2) the applicant’s motion is timely; and (3) the applicant's
claim or defense, and the main action, have a question of law or a question of fact in common.
“Rule 24(b) plainly dispenses with any requirement that the intervenor shall have a direct
personal or pecuniary interest in the subject of the litigation.” Kootenai Tribe of Idaho, 313 F. 3d
at 1108, quoting SEC v. U.S. Realty & Improvement Co., 310 U.S. 434, 459 (1940); see also
N.W. Forest Res. Council v. Glickman, 82 F.3d 825, 839 (9th Cir. 1996). A court has the
discretion to grant permissive intervention to a movant meeting these factors. See Kootenai
Tribe, 313 F.3d at 1108-10. Under this standard, neither the inadequacy of representation, nor a
direct interest in the subject matter of the action need be shown. Id. at 1108. In exercising its
discretion, however, the court must also consider “whether the intervention will unduly delay or

prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. Pro. 24(b)(3).
Case 3:20-cv-07811-RS Document 15 Filed 11/25/20 Page 14 of 19

As previously demonstrated, Plaintiffs/Buyers’ Motion to Intervene is timely, will not
cause undue delay, and will not prejudice Plaintiff or any other parties. Moreover, as discussed
above, Plaintiffs/Buyers possess legally protectable interests in their class members’ economic
interests and legal rights in the current and future regarding the class action to declare COVID-
19 a hoax, scam, etc. The potential for harm to those interests from Plaintiff's suit provides an
independent basis for jurisdiction, particularly given the minimal showing required by Federal
Rule of Civil Procedure 24(b). See, e.g., Keith v. Volpe, 858 F.2d 467 (9th Cir. 1988) (finding a
project developer satisfied the jurisdiction requirements because the suit pertained to whether its

development could be constructed).

Additionally, while the Ninth Circuit has held that private parties are not entitled to
intervention as of right as to the merits of [NEPA compliance claims], see discussion supra,
district courts may still grant permissive intervention under FRCP Rule 24(b) to such parties.
Accordingly, if the Court decides that the merits of Plaintiffs claim can and must be separated
from consideration of the remedies associated with that claim and from the Plaintiff's other
claims, permissive intervention on the merits of the claim should also be granted. See, e.g.,
Sierra Club v. EPA, 995 F.2d 1478, 1483 (9th Cir. 1993) (granting third party intervention as
“(olur adversary process requires that we hear from both sides before interests of one side are

impaired by a judgment”).

CONCLUSION

10
Case 3:20-cv-07811-RS Document15 Filed 11/25/20 Page 15 of 19

The Plaintiffs/Buyers (which United States is also a party) respectfully request leave to
intervene of right in this matter, pursuant to Federal Rule of Civil Procedure 24(a), and to file
their own responsive pleading in support of Plaintiff's right to sell assets seized pursuant to
judicial forfeiture action, as authorized by 18 U.S.C. §§ 981(a)(1)(A), 981(a)(1)(C), 981(b), and
21 U.S.C. § 881(a)(6), involving the seizure of the following property for $2.5 billion in cash
(“pending”) to Plaintiffs/Buyers on or before the date on which the Government is required to
file a responsive pleading. Allow deposit of such assets into the account “effective immediately”
due to $25,000,000 loan obtained on condition to seek permission from the court to allow deposit
of such assets already opened with lender and username and password provided to seven
Assistant United States Attorneys NDC to utilize to deposits such assets under the judicial
forfeiture action, as authorized by 18 U.S.C. §§ 981(a)(1)(A), 981(a)(1)(C), 981(b), and 21
U.S.C. § 881(a)(6), involving the seizure of the following property. In the alternative,
Plaintiffs/Buyers respectfully request leave for permissive intervention, pursuant to Rule 24(b),
and to file their own responsive pleading in support of Plaintiff's to forfeit assets via sale on or

before the date on which the Government is required to file its responsive pleading.

Dated: November 23, 2020 Respectfully submitted,

/S/ Sharon R. Flanagan

Sharon R. Flanagan (SBN 213342)
Sara B. Brody (SBN 130222)
Cecilia Y. Chan (SBN 240971)
Naomi A. Igra (SBN 269095)
Zarine L. Alam (SBN 331802)
Lauren C. Freeman (SBN 324572)
Jaime A. Bartlett (SBN 251825)
SIDLEY AUSTIN LLP

555 California Street

San Francisco, CA 94104

11
Case 3:20-cv-07811-RS Document15 Filed 11/25/20 Page 16 of 19

12

Telephone: (415) 772-1271
Facsimile: (415) 772-7400
sflanagan@sidley.com

sbrody@sidley.com
cecilia.chan@sidley.com
naomi. igra@sidley.com
zalam@sidley.com

lfreeman@sidley.com

jbartlett@sidley.com

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

DAVID COUNTRYMAN (CABN 226995)
CHRIS KALTSAS (NYBN 5460902)
CLAUDIA QUIROZ (CABN 254419)
WILLIAM FRENTZEN (LABN 24421)
Assistant United States Attorneys

450 Golden Gate Avenue, Box 36055

San Francisco, California 94102-3495
Telephone: (415) 436-7303

FAX: (415) 436-7234
david.countryman@usdoj.gov
hallie.hoffman@usdoj.gov
claudia.quiroz(@usdoj.g0v

Attorneys for United States of America
[party to global class action in Virginia]

Attorneys for Proposed Plaintiff-
Intervenors

TOKS BANC CORP;
TOKS;

5 WORLD MARKETS
CORPORATION;

WORLD MARKETS TRANSFER
AGENCY CORPORATION;
GLOBAL PROSPERITY
CORPORATION;

UNITED STATES OF
AMERICA;THE PEOPLE’S
REPUBLIC OF CHINA;
Case 3:20-cv-07811-RS Document 15 Filed 11/25/20 Page 17 of 19

13

ORGANIZATION OF THE
PETROLEUM EXPORTING
COUNTRIES (OPEC);
TREASURY DEPARMENT OF
UNITED STATES;

FEDERAL RESERVE BOARD
OF UNITED STATES;
FEDERAL RESERVE BANK OF
RICHMOND;
INTERNATIONAL OLYMPIC
COMMITTEE;

ASSOCIATION OF TENNIS
PROFESSIONALS;

WOMEN’S TENNIS
PROFESSIONALS;
INTERNATIONAL TENNIS
FEDERATION;

NATIONAL FOOTBALL
LEAGUE;

NATIONAL BASKETBALL
ASSOCIATION;

MAJOR LEAGUE BASEBALL;
MAJOR LEAGUE SOCCER;
DONALD J. TRUMP,
PRESIDENT OF THE UNITED
STATES;

MELANIA TRUMP, FIRST
LADY OF THE UNITED
STATES;

CHARLES, PRINCE OF
WALES;

IDRIS ELBA, ACTOR, SINGER,
PRODUCER;

SABRINA DHOWRE ELBA,
FASHION MODEL;

DAK PRESCOT,
QUARTERBACK

DALLAS COWBOYS;

BRIAN ALLEN, OFFENSIVE
LINEMAN LOS ANGELES
RAMS;

MADONNA LOUISE CICCONE,
SINGER, SONGWRITER;

THE CINCINNATI INSURANCE
COMPANY;

DEMOCRATIC PARTY;
Case 3:20-cv-07811-RS Document 15 Filed 11/25/20 Page 18 of 19

14

REPUBLICAN PARTY;
ADESIJUOLA OGUNJOBI;
MEMBERS OF THE CLASS
AND SUBCLASSES AND THOSE
SIMILARLY SITUATED
Case 3:20-cv-07811-RS Document 15 Filed 11/25/20

Sharon R. Flanagan (SBN 213342)
sflanagan@sidley.com

SIDLEY AUSTIN LLP

555 California Street

San Francisco, CA 94104
Telephone: (415) 772-1271
Facsimile: (415) 772-7400

Attorneys for Proposed Plaintiff-Intervenors

TOKS BANC CORP;

TOKS;

5 WORLD MARKETS CORPORATION;
WORLD MARKETS TRANSFER AGENCY
CORPORATION;

GLOBAL PROSPERITY CORPORATION;
UNITED STATES OF AMERICA;

THE PEOPLE’S REPUBLIC OF CHINA;
ORGANIZATION OF THE PETROLEUM
EXPORTING COUNTRIES (OPEC);
TREASURY DEPARMENT OF

UNITED STATES;

FEDERAL RESERVE BOARD OF

UNITED STATES;

FEDERAL RESERVE BANK OF

RICHMOND;

INTERNATIONAL OLYMPIC COMMITTEE;
ASSOCIATION OF TENNIS PROFESSIONALS;
WOMEN’S TENNIS PROFESSIONALS;
INTERNATIONAL TENNIS FEDERATION;
NATIONAL FOOTBALL LEAGUE;
NATIONAL BASKETBALL ASSOCIATION;
MAJOR LEAGUE BASEBALL;

MAJOR LEAGUE SOCCER;

DONALD J. TRUMP, PRESIDENT OF THE UNITED STATES;
MELANIA TRUMP, FIRST LADY OF THE UNITED STATES;
CHARLES, PRINCE OF WALES;

IDRIS ELBA, ACTOR, SINGER, PRODUCER;
SABRINA DHOWRE ELBA, FASHION MODEL;
DAK PRESCOT, QUARTERBACK

DALLAS COWBOYS;

BRIAN ALLEN, OFFENSIVE LINEMAN

LOS ANGELES RAMS;

MADONNA LOUISE CICCONE,

SINGER, SONGWRITER;

THE CINCINNATI INSURANCE COMPANY;

Page 19 of 19
